DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10, 12-13 and 15-19 are pending.  Claims 10, 12-13 and 15-17 are the subject of this FINAL Office Action.  Claims 1-9 and 18-19 are withdrawn.  

Claim Interpretations
The elected “quantification and tracking module” of paragraph 0040 is “counter 12 (also referred to as a tracking and quantification module)” which comprises two wheels.
The following items are not included within/on the “modular device” and any description of their intended use with the device is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“additive manufacturing printer”
Filament
Reel
Extruder; and
Coating.


New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-13 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DEBORA (US 2016/0052208).
	As to claim 10, DEBORA teaches a filament device comprising motorized feeder adjacent quantification and tracking module 600 with two wheels 606, 608 separated by gap between wheels smaller than height of channel and a rotary encoder 602, and a computing device 102 that stores distance and direction data from quantification and tracking module (Figs. 2-3, paras. 0018, 0037, 0049, 0051, 0088, 0105, 0111, 0117, 0129, 0186, 0194).  

    PNG
    media_image1.png
    426
    826
    media_image1.png
    Greyscale

	As to claim 12, DEBORA teaches wheels can rotate both directions (para. 0194, for example).  It is also noted that all wheels 606, 608 are capable of rotating both directions as this is in the very nature of a wheel.
	As to claim 13, DEBORA teaches “[i]t is also preferred that the wheels are able to rotate with little rotary friction. This can be achieved by using low friction bearings” (para. 0237).
	As to claim 15, DEBORA teaches drying element (paras. 0023, 0034, 0045, 0082).
	
New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-17 is rejected under 35 U.S.C. § 103 as being unpatentable over DEBORA, in view of BIENZOBAS SAFFIE (US 2016/0229122; hereinafter “BS”).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating techniques to the filament device of DEBORA in order to add color to filaments with a reasonable expectation of success.
As to claim 10, DEBORA teach the elements of these claims as explained above.
	DEBORA does not explicitly teach a coating element disposed proximate and in mechanical communication the quantification and tracking module, the coating element adapted to receive the filament from the quantification and tracking module filament and apply coating to filament as the filament is driven toward extruder of the additive manufacturing printer; or a reservoir disposed within the coating element, the reservoir containing the coating adapted to be applied to the filament.
	However, BS demonstrates that such coating techniques were routinely used in the FDM art.  BS teaches coating element 725 with reservoir (Fig. 7) to allow “CMYK coloring and comprises ink feeders 740C, 740M, 740Y, 740K, which respectively feed cyan, magenta, yellow and black ink to respective injectors 735C, 735M, 735Y, 735K” (para. 0046; see also paras. 0003, 0019-23, 0037-51).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating/coloring techniques to the filament system of DEBORA in order to color filaments for colored 3D objects with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20170312987; US 20190055104; US 
The following prior art teaches that rotary encoders for measuring filament parameters are well-known: US 2019/0283330, paras. 0022-23; US 20190001574; 3D Printing.com, Convert An Old Mouse To A Nifty Filament Counter - 3D Printing, https://3dprinting.com/how-to/3d-printing-hack-convert-old-mouse-nifty-filament-counter/, 12/13/2016

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743